Citation Nr: 1341281	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 







INTRODUCTION

The Veteran served on active duty from June 1985 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
In July 2013, the Veteran did not appear at a hearing before the Board. 


FINDINGS OF FACT

1.  In a decision of November 2008, the Board denied the claim of service connection for posttraumatic stress disorder (PTSD) on the basis that the Veteran lacked a valid diagnosis of PTSD based on a verified inservice stressor; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the Board's decision in November 2008 is redundant or cumulative evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim to reopen, the VCAA notice requires information regarding the evidence and information necessary to reopen a claim and the evidence and information necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The RO provided the Veteran pre-adjudication VCAA notice by letter in March 2009.  The Veteran was notified that new and material evidence was needed to reopen the claim of service connection, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied.  The notice also informed the Veteran of the alternative evidence that may be submitted to support claims of in-service sexual assault.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.




Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not warranted under the duty to assist.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.






New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a decision of November 2008, the Board denied the claim of service connection for PTSD on the basis that the Veteran lacked a valid diagnosis of PTSD based on a verified inservice stressor.

At that time, the evidence of record consisted of service treatment records; VA psychiatric examination and treatment records; private medical records from May 2003 to July 2007; and the Veteran's statements, whereby he asserted that PTSD was due to an inservice sexual assault.





The Board's decision in November 2008 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

In February 2009, the Veteran filed the current application to reopen the claim of service connection for PTSD.  In a rating decision in May 2009, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the Board's decision in November 2008.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that the Veteran had a valid diagnosis of PTSD based on a verified inservice stressor.

The additional evidence presented since November 2008 include treatment records from the Department of Corrections, dated from March 2010 to August 2012, which show ongoing treatment for a variety of mental health issues, and the Veteran's testimony during a hearing before the RO in January 2012 and correspondence from the Veteran, whereby he reasserted that he was raped by three men in service.

The additional evidence, namely, treatment records from the Department of Corrections, showing that the Veteran gave a history of sexual assault in service, and the Veteran's testimony asserting the same, does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that the Veteran has a valid diagnosis of PTSD based on a verified inservice stressor, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is not new and material under 38 C.F.R. § 3.156.






For this reason, the claim of service connection for PTSD is not reopened.


ORDER

As new and material evidence has not been presented, the claim of service connection for PTSD is not reopened and the appeal is denied.



____________________________________________
George E. Guido Jr.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


